Opinion by
Keefe, J.
It was established that the articles are sold as spice sets of four pieces and that the base is not necessary although it may be used with the set of shakers if desired. It was therefore held not to be an entirety for dutiable purposes. Kwong v. United States (T. D. 49409) cited. The earthenware sets were held dutiable at 10 cents per dozen pieces and 50 percent ad valorem under paragraph 211 on a count of four pieces to the set and the papier-máehé bases were held dutiable at 25 percent under paragraph 1403.